Mr. Justice Holloway:
I dissent from the conclusion of the majority of the court in so far as it holds that the complaint states a cause of action against the individual commissioners or the estate of Moses F. Root, deceased, or that the evidence produced makes out a prima facie ease as against them.
(Submitted May 25, 1912.
Decided May 29, 1912.)
Tbe duty enjoined by law upon tbe commissioners is a public duty, for tbe breach of which the public may obtain redress, but to bold that tbe statute which confers general supervisory control upon tbe commissioners over tbe road supervisors creates a duty in the commissioners which is owed directly to every individual is to my mind contrary to the spirit and purpose of the law. With this heavy penalty attached, it seems impossible that any sane man will hereafter accept the office of county commissioner with its meager compensation. If the duty which these commissioners owed to the plaintiff was such a duty only as they owed to all members of the community in common, then it is elementary that for a breach of that duty, an action in favor of the individual will not lie. I content myself with a reference to 2 Elliott on Roads and Streets, sections 857-863, and the cases therein cited.
Rehearing granted April 9, 1912.